Citation Nr: 0704053	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-36 286	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.

By decision of June 1999, the Board of Veterans Appeals 
(Board) denied service connection for PTSD.  By rating action 
of September 1999, the RO denied service connection for PTSD 
on the grounds that new and material evidence to reopen the 
claim had not been received.  The veteran was notified of 
that determination by letter of October 1999, but he did not 
appeal,

This appeal to the Board arises from a March 2004 rating 
action that denied service connection for PTSD on the grounds 
that new and material evidence to reopen the claim had not 
been received.  

In June 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  In April 2006, the 
veteran testified at a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of the hearings 
are of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of September 1999; the appellant was notified of that 
determination by letter of October 1999, but he did not 
initiate an appeal.



3.  Additional evidence received since the September 1999 
rating action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1999 rating action denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2006).

2.  The evidence received since the RO's September 1999 
rating action denial is not new and material, and the 
criteria for reopening the claim for service connection for 
PTSD are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the veteran has not presented 
new and material evidence to reopen the current claim, it 
does not appear that the duty to assist provisions of the 
VCAA are applicable in the instant appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

In January and November 2003 pre-rating letters, the RO 
cumulatively notified the veteran and his representative of 
what constituted new and material evidence required to reopen 
the claim, as well as what the evidence had to show to 
establish entitlement to the underlying claim for service 
connection, to include specific details of the inservice 
stressful incidents that resulted in PTSD.  The RO also 
explained the type of evidence needed to establish each 
element.  Thereafter, they were afforded opportunities to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

Additionally, the latter 2003 RO letters provided notice that 
the VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those 2003 letters further specified what records the 
VA was responsible for obtaining, to include Federal records, 
and that the veteran should send the RO any evidence that he 
had.  The Board finds that those 2003 RO letters, together 
with a March 2006 RO letter, cumulatively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In the matter now 
before the Board, documents fully meeting the VCAA's notice 
requirements were furnished to the veteran prior to the March 
2004 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's status is not at issue, and the RO 
afforded him proper notice pertaining to the degree of 
disability and the effective date in its March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim.  As a result of these 
efforts, extensive post-service VA medical records through 
2004, as well as transcripts of the veteran's June 2004 RO 
and April 2006 Board hearings have been associated with the 
claims folder, and considered in adjudicating this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, that 
any existing, pertinent evidence, in addition to that noted 
above, has not been obtained.  In short, the Board is aware 
of no circumstances in this matter that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  The Board 
also finds that the record presents no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  Such 
a determination requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2006); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2006). [Parenthetically, 
the Board notes that the version of the law in effect at the 
time the veteran initially filed his claim for service 
connection for PTSD required a "clear" diagnosis of PTSD; 
that requirement has since been eliminated.  As regards the       
3 regulatory criteria, the revised version requires only a 
diagnosis rendered in accordance with 38 C.F.R. § 4.125(a), 
which incorporates the provisions of the      4th Edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  A more 
recent amendment to 38 C.F.R.    § 3.304(f), effective May 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the 3 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 67 Fed. Reg. 10330- 10332 (7 March 2002).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (18 October 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the VA determines that a veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's claim for service connection for PTSD has been 
previously considered and denied.  By decision of June 1999, 
the Board denied service connection for PTSD on the grounds 
that, although the medical evidence showed a current 
diagnosis of PTSD based on certain of the events reported by 
the veteran, the evidence did not show that he engaged in 
combat with the enemy during his service in Vietnam, nor did 
the record include credible supporting evidence verifying the 
occurrence of any of his claimed inservice stressors.  By 
rating action of September 1999, the RO denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.

The evidence then considered included the service medical 
records and post-service VA medical records.  The service 
medical records were negative for findings or diagnoses of 
PTSD.  The post-service evidence included VA medical records 
developed through 1999 showing diagnoses of PTSD, the 
veteran's allegations of various stressful events related to 
his military service, and statements from VA physicians 
relating the PTSD diagnoses to certain of the events reported 
by the veteran.  While the service department verified that 
the veteran was assigned as a weapons system security guard 
at Utapao Air Base in Thailand from July 1967 to July 1968, 
the U.S. Army & Joint Services Environmental Support Group 
(subsequently renamed the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and now the U.S. Army & 
Joint Services Records Research Center) was unable in 
February 1996 to document and verify the alleged suicide of a 
service comrade at Columbus Air Force Base (AFB) in 
Mississippi in summer 1966, or any alleged attack against or 
ammunition dump explosion at the Thai base during the 
pertinent time period.  In January 1998, USASCRUR again was 
unable to verify the alleged suicide of the service comrade.     

The appellant was notified of the September 1999 RO 
determination by letter of October 1999, but he did not 
initiate an appeal.  As such, that rating action is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The current requests to reopen the claim were filed in 
December 2002 and February and September 2003.  With respect 
to attempts to reopen previously denied claims on and after 
29 August 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the September 1999 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final September 1999 denial constitutes 
new and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no evidence to 
support any claimed inservice stressor.

The additional pertinent medical evidence added to the record 
since the final September 1999 rating action-consisting of 
VA treatment records dated from 1999 to 2004-only continues 
to show that the veteran receives ongoing post-service 
treatment for PTSD.  

A January 2004 Internet article about the 454th Bombardment 
Wing based at Columbus AFB does not specifically mention the 
veteran or the claimed suicide of his service comrade.  
January 2004 Internet articles reporting Social Security 
Death Index results and Mississippi Vietnam Casualties list 
the name of a man who died in Mississippi in June 1966, but 
do not refer to the specific place or manner of his death, 
and in his September 2004 Substantive Appeal the veteran 
stated that he did not believe that this was the correct name 
of the service comrade whose body he reportedly discovered at 
Columbus AFB soon after his alleged suicide in 1966.  
Statements received in January 2004 from the veteran's former 
wife and current fiancée contain no credible supporting 
evidence that any of the veteran's alleged inservice 
stressors actually occurred. 

The only other evidence added to the record consists of the 
veteran's assertions advanced through June 2004 RO and April 
2006 Board hearing testimony and various statements.  To the 
extent that such assertions are reiterations of previously 
advanced assertions, the Board finds that such evidence does 
not, by definition, constitute new evidence to reopen the 
claim.  However, with respect to any new assertions advanced, 
absent credible evidence of combat to which an identified 
stressor is related, the veteran cannot establish the 
occurrence of a specific stressor on the basis of his 
assertions alone.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
September 1999 rating action is either cumulative or 
redundant of evidence previously of record, or does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not establish that the veteran engaged in 
combat with the enemy during his military service, or verify 
the occurrence of any specific stressor.  In the absence of 
credible evidence that a claimed stressor actually occurred-
an essential criterion of 38 C.F.R. § 3.304(f)-service 
connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
September 1999 RO denial constitutes new and material 
evidence to reopen the claim for service connection for PTSD.  
As such, the September 1999 rating action remains final, and 
the appeal must be denied.  As the veteran has not fulfilled 
the threshold burden of submitting new and material evidence 
to reopen the finally-disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


